EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest methods of forming a barrier material for blocking diffusion of volatile contaminants, wherein the barrier material comprises a non-metal layer, a metal layer, a reinforcing material which is at least partially embedded within the metal layer, and a latex-asphalt coating which faces away from the source of volatile contamination, wherein: (1) the barrier material is formed in-situ at a contaminated site (claim 1); and (2) the barrier material is formed prior to installation at a contaminated site (claim 22).
 	POLK (US 2009/0197042) and YOUNG ET AL (US 9,682,534) and DUFFNEY (US 2008/0080934) fail to disclose volatile-blocking metal-containing barrier materials containing a reinforcing material which is at least partially embedded within a metal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 31, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787